     Case 2:21-cv-00369-JAM-CKD Document 17 Filed 08/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND MCCOWAN,                                 No. 2:21-cv-0369 JAM CKD P
12                         Plaintiff,
13           v.                                        ORDER
14    L. MCKEOWN, et al.,
15                         Defendants.
16

17          Plaintiff filed a motion for extension of time to file an amended complaint. Good cause

18   appearing, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s motion for an extension of time (ECF No. 16) is granted; and

20          2. Plaintiff is granted thirty days from the date of this order in which to file an amended

21   complaint.

22   Dated: August 5, 2021
                                                     _____________________________________
23
                                                     CAROLYN K. DELANEY
24                                                   UNITED STATES MAGISTRATE JUDGE

25

26
     12/mcco0369.36.docx
27

28
